DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 7/1/2022.
Claims 1, 3, 5-11, 13 and 15-21 are pending and have been examined.

Reasons for Allowance
Claims 1, 3, 5-11, 13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although controlling a washing machine to perform a rinsing process with softener in multiple stages (i.e. different durations and power strokes) is known, as shown by Jung et al. (KR 20140145326 A) and US 9481957 B2, the prior art of record does not teach, suggest or motivate setting a duty ratio of the motor to a second duty ratio higher than the first duty ratio; driving the motor based on the second duty ratio for a first time; and driving the motor based on a third duty ratio lower than the first duty ratio for a second time after the first time elapses, in the context of claim 1.  The benefit of Applicant’s claimed inventive feature is an increase in adsorption rate of softener by optimizing driving of a motor (Applicant’s specification filed 6/18/2020 at ¶ [0007]).
Independent claims 11 and 21 recite substantially identical allowable subject matter and are allowed for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711  

/Joseph L. Perrin/Primary Examiner, Art Unit 1711